UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CASE NO. 5: 14 cr 15-01 y

UNITED STATES OF Al\/[ERICA

FlLED
CHARLOTTE, NC
V.
MAY 1 - 2019
GAUTAM SAVLA us DlsTRlcT couRT

WESTERN DlsTRlcT oF NC

ORDER

THIS MATTER is before the Clerk due to his fiduciary duty to disperse
restitution payments in accordance With the Judgrnents of this court.

On June 4, 2015, the “Judgement” of this court [Doc. 27] directed that restitution
of $259,395.00 be paid to the NC Department of Revenue and another $664,582.00
be paid to the Alcohol Tobacco TaX and Trade Bureau [Trade Bureau]. Per the
“Judgement”, the NC Department of Revenue Was paid $130,000.00 in restitution
towards the total amount Ordered paid to them.

Ms. YVonne Thornas of the NC Department of Revenue/Excise Tax Division,
has advised the Clerk that the excise tax on the debt owed the NC Department of
Revenue has expired and as such the Department Will retain only $9,00().00 of the
restitution ordered in the “Judgment.” The Department returned $121,000.00 to the

Clerk of Court.

 

Accordingly, restitution in the amount of $9,000.00 is the total sum that Will be
paid to the NC Department of Revenue in this matter.

Per the “Judgment”, the Alcohol Tobacco Tax and Trade Bureau is to receive
$664,582.00 in restitution Therefore, the Clerk Will remit the $lZl ,000.00
retumed by the NC Department of Revenue to the Trade Bureau. Further, as the
$9,00().00 paid to the NC Department of Revenue represents their payment in full
per their instructions, all future payments in this matter shall be remitted to the
Trade Bureau.

Accordingly, the Clerk’s Financial Department is ORDERED to remit all
restitution payments in this case previously directed to be paid to the NC
Department of Revenue to the Alcohol Tobacco Tax and Trade Bureau until the
amount of restitution Ordered to be paid to that party is satisfied

So, ORDERED, this 1st day of May 2019.

 

id ia/Q//~

Frank G. Johns, Clerk

 

 

